Citation Nr: 1237341	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO. 07-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for hallux valgus with degenerative changes and gout of the right foot.

2. Entitlement to an initial disability rating higher than 10 percent for hallux valgus with degenerative changes and gout of the left foot.

3. Entitlement to an initial disability rating higher than 10 percent for a left shoulder strain.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities, to include whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to March 1972 and from September 1985 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

This matter was previously before the Board in December 2010 at which time the Board denied service connection for a bilateral foot disorder of Morton's neuroma with heel spurs and remanded the above issues for further development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2010 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, in a September 2011 rating decision, the RO awarded an increased the initial disability rating of 10 percent for the service-connected left shoulder strain, effective December 1, 2003.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals treatment records from October 2011 to August 2012.  Additional records contained are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for arterial venous malformation and an aneurism have been raised by the record as indicated from a March 2012 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran has no limitation of motion of the left foot, but has arthritis of two or more minor joint groups of the left foot, demonstrated by X-ray.

2.  The Veteran has no limitation of motion of the right foot, but has arthritis of two or more minor joints groups of the right foot, demonstrated by X-ray.

3.  The Veteran's service-connected left shoulder strain has been manifested by consistent painful motion and "clicking"; however, no compensable limitation of motion has been shown, and there is no evidence of ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5003, 5017, 5280 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5003, 5017, 5280 (2012).

3.  The criteria for an initial disability rating in excess of 10 percent for left shoulder strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 

The Veteran was provided notice of the VCAA in June 2004 prior to the initial adjudication of his claims in a November 2004 rating decision.  Additional VCAA letters were sent in February 2010 and May 2010.  The VCAA letters indicated the types of evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006 pertaining to the downstream disability rating and effective date elements of the claims, with subsequent adjudication.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for bilateral hallux valgus and left shoulder strain has been established and initial ratings for these conditions have been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claims have been substantiated.  See Dingess, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to these matters, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection and assigning an initial disability rating for each of these conditions, he filed a notice of disagreement contesting the initial rating determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial ratings assigned, included notice of the criteria for higher ratings for those conditions, and provided him with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002 & Supp. 2011).  The VA has fulfilled its obligation to advise and assist him throughout the remainder of the administrative appeals process and accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations in June 2004, July 2010, and August 2010.  The VA examinations were thorough and adequate for the purposes of deciding these claims.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion with an explanation that was consistent with the evidence of record. 

As indicated above, this case was remanded in February 2010 in order to afford the Veteran VA examinations so as to assess the severity of his disabilities.  The Veteran was afforded the requested VA examinations in August 2010.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the February 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

All relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional relevant evidence that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of disability ratings, as such, the severity of each disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

 Hallus Valgus

The Veteran is currently assigned a 10 percent disabling by analogy for bilateral hallus valgus under Diagnostic Codes 5017-5280.
.
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral hallux valgus is rated as 10 percent disabling if operated with resection of metatarsal head, and also as 10 percent disabling if severe, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Gout is rated as rheumatoid arthritis under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5017.

A 20 percent rating is warranted for rheumatoid arthritis as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Chronic residuals under Diagnostic Code 5002, such as limitation of motion or ankylosis, favorable or unfavorable,  are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Codes 5013 through 5024 are rated on the basis of limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

The governing criteria also provide "otherwise" that arthritis demonstrated by X-ray of two or more major two or more minor groups of joints warrants a 10 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).

Diagnostic Code 5010 provides ratings for arthritis due to trauma, substantiated by X-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003. Thus, Diagnostic Code 5003 applies to all service-connected disabilities decided below. 

Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent disability rating; with the addition of occasional incapacitating exacerbations, a 20 percent disability rating is warranted.

The Veteran has degenerative changes involving metatarsal phalangeal and interphalangeal joints of both feet, verified by X-rays.  (See June 2004 VA General Examination).  Under the rating criteria, "multiple involvements of the . . . interphalangeal, metatarsal and tarsal joint of the lower extremities . . . are considered groups of minor joints, ratable on parity with major joints."  38 C.F.R. § 4.45(f) (2011).  This record can be construed to demonstrate "X-ray evidence of involvement of 2 or more minor joint groups" of each foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A July 1995 treatment record noted gout discomfort in the right great toe that was previously relieved by Indocin.  An August 2003 physical examination noted that uric acid level of 8.8.  He was diagnosed with gouty arthritis of the feet.

A December 2002 treatment record noted that a recommendation of orthotics for a cavus deformity with neuroma.

Private treatment records reflect that the Veteran had Morton's type neuroma and heel spur syndrome.  The Veteran was prescribed foot orthotics for plantar fasciitis, with a 3/4 length heel cushion and metatarsal padding bilaterally. 

A June 2004 General VA examination of the right and left foot revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  There were hammer toes on the right and left, include toes 3, 4, 5.  Hallus valgus of the foot was present; the degree of angulation was slight with no resection of the metatarsal head. There were limitations on standing and walking.  He had a limp.  X-ray of the left foot showed hallus valgus with degenerative changes at the first metatarsal phalangeal joint.  The right foot had small marginal erosion which "may reflect" gout. His uric acid level was elevated at 9.0.  He was diagnosed with bilateral hallus valgus with degenerative changes and gout.  The subjective factors were history of gout with pain when standing and walking.  The objective factors were findings on physical examination with elevated uric acid level.

A June 2007 private treatment record noted moderate clinical hallus valgus of the right great toe joint with a tendency for the second toe to override and overlap the great toe.  There was moderate restriction of dorsiflexion and plantar flexion of the right great toe.  There was definite tenderness and pain on the plantar aspect of the second metacarpophalangeal joint of the right foot.  There was mild swelling of the plantar pad.  X-rays were consistent with hallus valgus deformity and digital contracture.

An October 2007 private treatment record diagnosed the Veteran with metatarsalgia, hallux valgus, and hammertoe deformity.  The Veteran stated that modification of the orthotic insert continued to be effective.  He stated that he was "relatively comfortable as long as he wears his orthotic device."  Physical examination revealed slight tenderness to palpation beneath the second metacarpophalangeal joint.  There was different hypermobility of the medial and verrucous hyperkeratosis beneath the second metacarpophalangeal joint.

A July 2010 VA examination reflects complaints of pain, heat, redness, stiffness, and other symptoms of the feet while standing.  There was no history of foot related hospitalizations or surgery, trauma to the feet, or foot neoplasm, swelling, fatigability, weakness, and lack of endurance.  He was unable to work during a flare-up and walk more than a few yards.  He wore an orthotic insert.  He stated that the efficacy of the insert was poor. 

Physical examination revealed no evidence of swelling, instability, or weakness. There was, however, evidence of painful motion, tenderness, and abnormal weight bearing.  He had severe hallus valgus, lateral deviated hallux, stiffness, and a large red prominent metatarsal.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, midfoot malalignment, pronation, or muscle atrophy.  The Veteran was diagnosed with severe hallux valgus with no radiographic findings of gout or degenerative changes. 

With regard to activities of daily living, there was moderate effects on chores and traveling; no effects on shipping, feeding, bathing, dressing, toileting, grooming, and driving; and he was prevented from exercise, sports, and recreation.  The VA examiner stated that the clinical findings of severe hallus valgus with large bony prominence to first metatarsal head and limited range of motion of the joint could present with severe pain, difficulty ambulating, and difficulty wearing shoes that may prevent the ability to obtain substantial gainful employment if the duties required prolonged standing, walking, or shoe gear restrictions.  Old laboratory findings of elevated uric acid levels during the past joint flare ups may have indicated gouty condition that could aggravate the severe hallux valgus condition to be debilitating in nature.

The medical evidence of record, via X-rays, show osteoarthritic changes involving metatarsal phalangeal and interphalangeal joints of both feet.  The rating takes into account the Veteran's complaints of pain, loss of functional use, and the intermittent objective findings of foot disability.  Deluca, supra.   There is no objective evidence that pain on use of the joint results in limitation of motion to a degree which would support a higher rating.  38 C.F.R. §§ 4.40.

A higher rating of 20 percent is not warranted under Diagnostic Codes 5283 and 5284 because there is no evidence meeting or approximating moderately severe disability of either foot, limitation of motion, or malunion of or nonunion of the tarsal or metatarsal bones.  The Veteran is already in receipt of the maximum rating under other Diagnostic Codes 5277, 5280, 5282, and 5281 with Diagnostic Code  5280 being the most appropriate code for rating purposes.  Further, the Board acknowledges that Morton's neuroma was diagnosed, but the Board denied service connection for that condition.

The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, significantly more weight is placed on the objective clinical findings reported on examination than the Veteran's statements.  The opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the current severity, which requires medical expertise. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2012).  

Treatment records show a history of treatment for various non-service-connected foot conditions.  The Board has assessed the separate effects of the Veteran's service-connected and non-service-connected disabilities, and whether, standing alone, his service-connected disability warrants a rating higher than 10 percent; and, finds that, standing alone, the disability picture for the service-connected hallux valgus approximates a 10 percent rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A rating higher than 10 percent for hallus valgus of the right and left foot is not warranted at any point pertinent to this appeal so the rating cannot be "staged." Fenderson, supra.

The preponderance of the evidence is against assignment of a rating in excess of 10 percent for hallus valgus of the right and left foot at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Left Shoulder

The Veteran is currently assigned a 10 percent rating for a left shoulder strain under Diagnostic Code 5201, effective December 1, 2003.

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case right-handed, his left strain affects his minor extremity, and will be evaluated accordingly.

Under Diagnostic Code 5201, limitation of motion at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A June 2004 General VA examination reflects complaints of lack of strength and pain.  There were incapacitating episodes as often as five times a year that lasted for two days.  The Veteran did not receive any treatment or had a prosthetic implant of the joint.  He had left shoulder pain with no impairment.  Flexion and abduction were 180 degrees and external rotation was 90 degrees.  X-rays of the left shoulder were within normal limits.  He was diagnosed with status post right shoulder rotator cuff injury with left shoulder strain.

An April 2005 private treatment record noted a complaint of left shoulder pain.

A June 2005 private examination revealed no distress.  There was no tenderness to palpation on the neck, shoulder, or brachium.  The cervical spine range of motion was full without pain.  Scapulothoracic motion was full and painless.  He had a negative drop test with pain on 90 degrees of abduction, duplicating his primary complaint of pain.  Active abduction was sore.  There was no impingement pain with maximum abduction actively or passively.  The glenohumeral joint had full range of motion with soreness at the extremes of internal and external rotation.  X-rays showed no abnormalities except for a type II acromion.  The impression was supraspinatus tendinitis.

An August 2010 VA examination reflects complaints of weakness and pain.  There was no locking, giving, radiation, or numbness.  There was no deformity, instability, incoordination, speed of joint motion, episodes of dislocation or subluxation, locking, effusions, or inflammation, but there was pain, stiffness, and weakness.  He had flare-ups of the joint every one to two months for one to two days.  Physical activity, lifting, yard work, and carrying were precipitating factors.  Medication helped with the pain during a flare-up.  He had full range of motion, but the left shoulder was tender and "click[ed]" on flexion.  Range of motions consisted of flexion of 0 to 170 degrees; abduction of 0 to 180 degrees; internal rotation of 0 to 80 degrees; and external rotation of 0 to 50 degrees.  There was no pain with active motion on the left side.  The Veteran was diagnosed with osteoarthritic changes of the left acromioclavicular joint.

In an August 2011 VA addendum, the VA examiner stated, with explanation, that the osteoarthritis was as least as likely as not the result of a bilateral rotator cuff injury while in service.

A May 2012 VA treatment record notes osteoarthritis of the shoulders.  The Veteran denied muscle aches, restriction of motion, swelling, muscle weakness, numbness, and tingling of the shoulders.

Collectively, the evidence reflects repeated complaints of painful motion (for which he requires over-the-counter medication) and functional limitation (including impairment in the performance of everyday activities).  The medical and lay evidence of record depicts a level of symptomatology for the left shoulder disability that is relatively consistent throughout the appeal. 

As indicated above, even considering the Veteran's complaints of pain and other DeLuca factors, the criteria for even the minimum, compensable disability rating Diagnostic Code 5201 are not met.  There is no objective evidence that pain on use of the joint results in limitation of motion to a degree which would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 202.  Additionally, the Veteran's currently assigned 10 percent disability rating for the left shoulder disability already contemplates the additional functional loss due to pain, fatigability, weakness, and incoordination, as the Veteran's symptoms do not otherwise meet the schedular criteria for a 10 percent disability rating.

No other potentially applicable diagnostic code provides a basis for assignment of a higher rating.  The evidence in this case does not reflect the type of shoulder impairment (ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula) that would make it appropriate for VA to assign a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  The service-connected left shoulder strain also is not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1336.  However, significantly more weight is placed on the objective clinical findings reported on examination than the Veteran's statements.  The opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the current severity, which requires medical expertise.  See Moray, 2 Vet. App. at 214; 38 C.F.R. § 3.159(a)(1) and (2) (2012).  

A rating higher than 10 percent for the left shoulder disability is not warranted at any point pertinent to this appeal so the rating cannot be "staged." Fenderson, supra.

The preponderance of the evidence is against assignment of a rating in excess of 10 percent for left shoulder strain at any point pertinent to this appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating higher than 10 percent for hallux valgus with degenerative changes and gout of the right foot is denied.

An initial disability rating higher than 10 percent for hallux valgus with degenerative changes and gout of the left foot is denied.

An initial disability rating higher than 10 percent for left shoulder strain is denied.

REMAND

The evidence of record reflects that the service-connected disabilities are productive of marked interference with the Veteran's ability to perform substantially gainful employment. 

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether a case should be referred for extraschedular consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); 38 C.F.R. § 3.321(b) (2012); see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Entitlement to a TDIU rating by reason of service-connected disability on an extraschedular basis has reasonably been raised in this case. 

In accordance with 38 C.F.R. § 4.16(b), referral to the Director of Compensation and Pension for consideration of a TDIU rating on an extraschedular basis is required in this case. 

Accordingly, the case is REMANDED to the RO for the following action:


1. The RO/AMC shall take all indicated action in order to refer the Veteran's claim for a TDIU rating by reason of service-connected disabilities to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a TDIU rating on an extraschedular basis under 38 C.F.R. §§ 3.321 and 4.16(b).

2.  After completion of all development deemed appropriate, the RO/AMC shall readjudicate the Veteran's claim for a TDIU rating by reason of service-connected disabilities, to include on an extraschedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC shall furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


